DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action on the merits is in response to the application for patent received on 24 August 2020. Claims 1-3, 6, 7, 10-12, 14, 16-20, 23-25, and 31-33 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 7, 10-12, 14, 16-20, 23-25, and 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) the mathematical relationships and calculations required to design an impact mitigating structure with acceptable performance. This judicial exception is not integrated into a practical application because the calculations represent a mere theoretical optimization of the design of a structure without requiring the production of any tangible object. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is known to optimize the impact absorbing capabilities of impact protective structures. Claims 23-25, 31-33 recite manufacturing an impact mitigating structure according to the calculations claimed. However, this does not integrate these claims in to a practical application, since the manufacturing methods claimed are broadly and generally recited. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the manufacture of the impact mitigating structure to be impacted by an object. Neither claim 16 nor claim 1 from which claim 16 depends recite the manufacture of an impact mitigating structure.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitations "the struts", “the thickness of the struts” and “the geometry of the struts” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 12, nor any claim from which it depends do not recited these limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 7, 10-12, 14, 16-20, 23-25, and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/125105 to James Cook, made of record per applicant disclosure (‘105 hereafter).
Regarding claim 1, ‘015 teaches a method of designing an impact mitigating structure; the method comprising: determining the force exerted by an object on the impact mitigating structure as a function of the distance by which the object displaces an outer surface of the impact mitigating structure during an impact of the object onto the outer surface of the impact mitigating structure (FIG 14); calculating a ratio of the integral of the force exerted by the object on the impact mitigating structure with respect to the distance by which the object displaces the outer surface of the impact mitigating structure during the impact to the product of the maximum force exerted by the object on the impact mitigating structure during the impact and the total distance by which the object displaces the outer surface of the impact mitigating structure during the impact (FIG 14); and determining the respective values of one or more characteristic variables of the impact mitigating structure that maximise the ratio for use in designing the impact mitigating structure (Page 14 – Hexagonal cellular structure optimization).  
Regarding claim 2, ‘105 teaches a method wherein the impact mitigating structure comprises a cellular structure or a lattice structure (Page 14 – Hexagonal cellular structure optimization).  
Regarding claim 3, ‘105 teaches a method wherein the cellular structure comprises a plurality of tessellating cells, wherein the plurality of cells each have a plurality of side walls that are shared with adjacent cells, and the plurality of sidewalls extend perpendicularly to the surface of the impact mitigating structure and the cells each have a polygon shaped cross section in a direction substantially perpendicular to the direction in which the side walls extend (Page 14 – Hexagonal cellular structure optimization).
Regarding claim 6, ‘105 teaches a method wherein the one or more characteristic variables comprise one or more of. the thickness of the side walls, the characteristic width of the cells, the height of the cells and the shape of the cells (Page 14 – Hexagonal cellular structure optimization).  
Regarding claim 7, ‘105 teaches a method wherein the characteristic width of the cells is between 10 mm and 50 mm, and thickness of the sidewalls of the cells is between 0.4 mm and 5 mm and the height of the cells is between 10mm and 30mm (FIG 4).
Regarding claim 10, ‘105 teaches a method wherein the shape of the cells has a hexagonal cross-section (FIG 4).
Regarding claim 11, ‘105 teaches a method wherein a relative density of the cells is between 0.025 and 0.07, wherein the relative density is approximately 2t/w, where t is the thickness of the side walls of the cells and w is the characteristic width of the cells (pg 12 lines 8-14).
Regarding claim 12, ‘105 teaches a method wherein the lattice structure comprises a plurality of struts extending between a plurality of vertices and wherein the one or more characteristic variables comprise one or more of the length of the struts and the geometry of the struts (FIG 4).
Regarding claim 1,4 ‘105 teaches a method wherein the impact mitigating structure comprises a curved outer and/or inner surface and wherein the radius of curvature of the impact mitigating structure is between 60mm and 140mm (FIG 7).  
Regarding claim 16, ‘105 teaches a method the method further comprising impacting an object on the impact mitigating structure to determine the force exerted by the object on the impact mitigating structure as a function of the distance by which the object displaces the outer surface of the impact mitigating structure during an impact of the object onto the outer surface of the impact mitigating structure (FIG 14).  
Regarding claim 17, ‘105 teaches a method wherein the step of determining the respective values of one or more characteristic variables of the impact mitigating structure that maximise the ratio comprises repeating the steps of determining the force exerted by an object on the impact mitigating structure and calculating the ratio for a plurality of different respective values of the one or more characteristic variables (FIG 14).
Regarding claim 18, ‘105 teaches a method the method further comprising setting one or more constraints and determining the respective values of one or more characteristic variables of the impact mitigating structure that maximise the ratio within the one or more constraints (pg 12 lines 8-14).
Regarding claim 19, ‘105 teaches a method wherein the one or more constraints comprises a maximum allowed deceleration of 250 g when using the impact mitigating structure (Table Pg 15).  
Regarding claim 20, ‘105 teaches a method of designing an impact mitigating structure; the method comprising: determining the acceleration of the impact mitigating structure during an impact of an object onto the outer surface of the impact mitigating structure (FIG 14); calculating, using the acceleration, an objective measure of the ability of the impact mitigating structure to mitigate the impact of the object on the impact mitigating structure (pg 15 table); and determining the respective values of one or more characteristic variables of the impact mitigating structure that optimise the objective measure for use in designing the impact mitigating structure (  Page 14 – Hexagonal cellular structure optimization)
Regarding claim 23, ‘105 teaches a method the method further comprising manufacturing the impact mitigating structure using the respective values of the one or more characteristic variables of the impact mitigating structure that have been determined (Page 14 – Hexagonal cellular structure optimization).  
Regarding claim 24, ‘105 teaches a method wherein the impact mitigating structure is manufactured using Additive Manufacturing (page 20, appendix B)
Regarding claim 25, ‘105 teaches a method the method further comprising generating a set of Additive Manufacturing instructions using the respective values of the one or more characteristic variables of the impact mitigating structure that have been determined; and manufacturing the impact mitigating structure according to the Additive Manufacturing instructions (page 20, Appendix B).
Regarding claim 31, ‘105 teaches the method further comprising manufacturing the impact mitigating structure using the respective values of the one or more characteristic variables of the impact mitigating structure that have been determined (page 14 – hexagonal cellular structure optimization).
Regarding claim 32, ‘105 teaches the method wherein the impact mitigating structure is manufactured using Additive Manufacturing (page 20, Appendix B).  
Regarding claim 33, ‘105 teaches the method further comprising generating a set of Additive Manufacturing instructions using the respective values of the one or more characteristic variables of the impact mitigating structure that have been determined; and manufacturing the impact mitigating structure according to the Additive Manufacturing instructions (page 20, Appendix B).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743